EXHIBIT 10.1
 
 
SUB-LICENSE AGREEMENT
 
This Sub-License Agreement (the “Agreement”) is made this 26th day of March,
2010 (the “Effective Date”), by and between Ioteq Inc., a Delaware corporation,
having a principal place of business at 100 Smith Ranch Rd., #124, San Rafael
California, (“Ioteq-US”), and BioLargo, Inc., a Delaware corporation, having a
principal place of business at 16333 Phoebe, La Mirada, California (“BioLargo”).
Each of Ioteq-US and BioLargo is a “Party”, and the both are collectively
referred to herein as the “Parties”.
 
RECITALS
 
WHEREAS, Ioteq-US is a party to that certain license agreement dated March 26,
2010 with Ioteq-Australia pursuant to which Ioteq-US was granted the exclusive
rights to certain intellectual property (as more particularly defined below as
“Intellectual Property”), including certain patents that disclose and claim
significant and commercially viable inventions which BioLargo desires to
commercialize; and
 
WHEREAS, BioLargo desires to gain rights under such Intellectual Property and to
commercialize products covered by such Intellectual Property in the United
States;
 
WHEREAS, Ioteq-US is willing to grant an exclusive license of such Intellectual
Property to BioLargo, for use in the United States, Canada, and Mexico, subject
to the terms, conditions, limitations, and restrictions set forth in this
Agreement.
 
NOW, THEREFORE, incorporating the foregoing recitals, for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and for the mutual covenants contained in this Agreement, the
Parties hereby agree as follows:
 
1.  
Definitions.

 
a. Audit Period means the period up to and including 90 days after the end of
each calendar year.
 
b. Bankruptcy Act means Title 11 of the United States Code, as now or hereafter
in effect or any successor statute.
 
c. Effective Date means the date first written above.
 
d. Field of Use means any commercial or non-commercial industry, field or area
of business or commerce in which Licensee desires or seeks to commercialize the
Licensed Processes and/or Licensed Products.
 
e. Intellectual Property means the intellectual property related to the Isan
System developed and owned by Ioteq-Australia and licensed to Ioteq-US pursuant
to that certain IP License Agreement dated March 26, 2010, a true and complete
copy of which is attached hereto as Exhibit “B” (the “Ioteq Master License
Agreement”), including without limitation the Patent Rights and the Proprietary
Rights (as defined herein).
 
 
1

--------------------------------------------------------------------------------

 
 
f. Ioteq-Australia means Ioteq IP Pty Limited (ABN 58 088 887 914, Australia).
 
g. Isan System means the system developed by Ioteq-Australia for the control and
delivery of BioMaxA Iodine and the collection of disinfection by-products by
BioResA resin.
 
h. License means the licensing of the rights to the Intellectual Property
granted by Licensor to Licensee as set forth in Section 2.a. below.
 
i. Licensed Processes means any method, process, modality, procedure, practice,
or course of action within the Field of Use covered by a claim of Patent Rights.
 
j. Licensed Products means any article, kit, equipment, system, method,
apparatus or unit within the Field of Use covered by a claim of Patent Rights.
 
k. Licensee means BioLargo.
 
l. Licensor means Ioteq-US.
 
m. Net Sales Revenue means gross sales revenue received by Licensee from
Licensed Products and Licensed Processes, less any taxes, returns, allowances,
discounts, freight, and insurance when the same are actually paid or allowed.
 
n. Patent Rights means:
 
i. U.S. Patent Number 7,033,509, and any continuations, divisions, re-issues,
re-examinations and extensions thereof (“U.S. Patents”); and,
 
ii. U.S. Patent Application Number 20070207083, any patent(s) resulting
therefrom, and any continuations, continuations-in-part, divisions, re-issues,
re-examinations and extensions thereof (“U.S. Patent Applications”); and,
 
iii. Canadian Patent Application Numbers 2,416,653 and 2,416,759, any patent(s)
resulting therefrom, and any continuations, continuations-in-part, divisions,
re-issues, re-examinations and extensions thereof (“Canadian Patent
Applications”); and,
 
iv. Mexican Patent Application Numbers PA/a/2003/000615 and PA/a/2003/000612,
any patent(s) resulting therefrom, and any continuations, continuations-in-part,
divisions, re-issues, re-examinations and extensions thereof (“Mexican Patent
Applications”).
 
o. Proprietary Rights means the following rights related to the Isan System
licensed to Licensor by the Ioteq Master License Agreement:
 
i. all proprietary knowledge, technical information, data, trade secrets,
confidential information, computer software and licenses, formulae, designs and
drawings, quality control data, processes (whether secret or not), methods,
inventions and other similar know-how or rights relating to or arising out of
the Patent Rights;
 
 
2

--------------------------------------------------------------------------------

 
 
ii. the trademarks and/or service marks identified in Schedule 2 of the Ioteq
Master License Agreement, and all rights to apply for registration of said
trademarks or service marks in the Territory
 
p. Territory means the United States, Canada and Mexico.
 
2. Grant of License.
 
a. In consideration of the license fee and royalties to be paid by Licensee
hereunder, and subject to the other terms and conditions set forth in this
Agreement, Licensor hereby grants to Licensee as of the Effective Date the
exclusive and non-terminable (except as otherwise expressly provided herein)
license in the Field of Use in the Territory to use, exploit, develop and
commercialize each and every element of the Intellectual Property, including
without limitation (i) to make, have made, use, sell, offer for sale, license,
sublicense, export and import Licensed Products, (ii) to practice Licensed
Processes, and (iii) to derive all economic benefit from all activities
undertaken by Licensee with respect to the Intellectual Property, subject to the
payments to Licensor specified herein. Licensor further grants Licensee the
non-exclusive license in the Territory to conduct research, develop and make
modifications and enhancements to the Intellectual Property, and to improve the
Intellectual Property.
 
b. Limitations. This grant of license rights is subject to the following
limitations:
 
i. The rights granted herein are granted only with respect to the Territory;
 
ii. no right or license is granted or implied to the Licensee or any person
claiming through the Licensee under any patent or patent application other than
those specifically identified as the Patent Rights, as may be extended or
modified from time-to-time during the term hereof;
 
iii. Licensor retains the right to use the Intellectual Property within the
Territory for the purpose of exploiting or commercializing the Intellectual
Property outside of the Territory, including without the limitation the right to
maintain a web site hosted in the Territory which describes the Intellectual
Property and to manufacture any materials or apparatus for sale or export
outside of the Territory; this retained right shall include the right to perform
research and development on the Intellectual Property within and without the
territory and within and without the Field of Use at the expense of Licensor;
 
iv. Licensor reserves to itself all other intellectual property rights
(including outside the Field of Use, and outside the Territory) that are not
expressly granted to Licensee by this Agreement; and
 
v. except as provided in Section 2.c. below, nothing herein will be construed to
grant the Licensee the right to register or claim any trademark or tradename
confusingly similar in sound, appearance or meaning to those registered by
Licensor as expressly disclosed in this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
c. Research and Development. During the Term, Licensee shall have the
non-exclusive right (but not the obligation), to conduct research and
development activities, and pursue regulatory approval, clinical trials, and all
other work necessary to develop, improve, enhance and commercialize the Licensed
Products and Licensed Processes within the Field of Use in the Territory. In
connection with such potential efforts by Licensee, Licensee shall consult with
Licensor, and Licensor shall make appropriate personnel available for reasonable
telephone and other informal consultations, but shall not, among other things,
obligate Licensor personnel to travel, spend a minimum number of hours or engage
technical personnel in research or clinical projects, all of which services
(“Additional Services”) may be requested by Licensee and shall be subject of
further negotiation by the parties including provisions for appropriate
consideration therefor.  Further, the parties shall keep each other informed as
to any research and development activities, regulatory approvals, clinical
trials, and other work undertaken to develop, improve, enhance and/or
commercialize the Licensed Products and Licensed Processes. In the event that
Licensee improves or enhances the Licensed Products and/or Licensed Processes in
any way, such improvements and enhancements shall be deemed to be part of the
Intellectual Property that is licensed to Licensee hereunder, and Licensee shall
have the right to utilize, market, sell and otherwise benefit from such
improvements and enhancements on the terms set forth herein as if such
improvements and enhancements were part of the Intellectual Property on the
Effective Date. Nothing in this paragraph shall be construed to limit Licensor’s
rights to conducting research and development activities of the Intellectual
Property, the Licensed Products, and/or the Licensed Products, or any of them,
or any variations thereof, in any particular Field of Use in any portion of the
Territory.
 
3. Royalty and Payments.  In consideration of the License granted to Licensee in
Section 2.a, Licensee shall pay to Licensor each of the following royalties and
payments:
 
a. Royalty. Commencing upon the Effective Date and during the Term of this
Agreement, and subject to the terms of Section 3.c. below, Licensee shall pay to
Licensor a portion of Licensee’s Net Sales Revenue as an ongoing royalty fee
(the “Royalty”) at the rates and for the periods as more particularly specified
on Exhibit "A" attached hereto. Each Royalty shall be paid in good and
immediately collectible funds, and paid quarterly in arrear within thirty days
after the end of each calendar quarter.
 
4. Sublicensing. Subject to the conditions and payment of fees set forth in this
Section 4 below, Licensee may enter into agreements with third parties granting
third parties any of the rights granted to Licensee pursuant to this Agreement
within the Territory and Field of Use, including without limitation pre-license
or product development agreements, or agreements to sublicense the Patent Rights
within the Territory (each, a “Sublicense Agreement”). For each such Sublicense
Agreement, Licensee shall pay to Licensor a portion of the income generated from
such agreement, pursuant to Exhibit A.
 
5. License Term; Options to Extend Term; Early Termination. Subject to early
termination pursuant to Section 10, the term of this Agreement (the “Term”) will
expire on the the tenth (10th) anniversary of the Effective Date; provided that
Licensee does not have any uncured Events of Default or Minimum Payment Defaults
as of the date of each such extension notice, Licensee shall have the right, by
written notice to Licensor, to extend the Term for six (6) additional periods of
five (5) years each under the terms and conditions defined
herein.  Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if at any time during the Term Licensee determines that continuation
of this License will not be, or is no longer, economically viable, Licensee
shall have the right to terminate this Agreement upon not less than ninety (90)
days advance written notice to Licensor, in which case Licensee shall be
responsible for the Royalty fee, Sublicense Fee, or Minimum Payment, as
applicable, otherwise due hereunder through the expiration of the Term, with
such amounts being prorated as appropriate for any partial quarter during which
the Term ends, and Licensee shall have no further obligation
hereunder.  Further, and notwithstanding anything to the contrary contained
elsewhere in this Agreement, upon termination of this Agreement the Parties
shall remain entitled to receive their respective compensation due hereunder
through the date of such termination, whether or not such payments have yet been
made or received, as applicable, and this Agreement shall remain in effect and
be enforceable following such termination as necessary to ensure that any such
unpaid compensation is received and paid as required hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
6. Reporting.
 
a. Books and Records.  Licensee shall keep full and accurate books of account
using generally accepted accounting principles (GAAP) showing the amount of Net
Sales Revenue and resulting Royalties and Sublicense Fees due pursuant to this
Agreement. These books of account shall be kept at Licensee’s place of business
and shall be subject to audit pursuant to Section 5.d. below.
 
b. Royalty Report. Not later than thirty (30) days after the beginning of each
calendar quarter of each year (a “Reporting Period”), Licensee shall deliver to
Licensor a true and accurate report (a “Royalty Report”), giving particulars of
the business conducted by Licensee during the preceding Reporting Period as are
relevant to an accounting for Royalties and Sublicense Fees due under this
Agreement. The Royalty Report shall include the following at a minimum: (i) the
quantity of Licensed Products sold by Licensee; (ii) the revenues arising from
sales of Licensed Products; (iii) the calculated Royalty due to Licensor; (iv)
revenues generated by any Sublicense Agreements, identifying the sublicensee,
the amount, and the basis of the calculations; and (v) any other revenues
received from third parties.  Simultaneously with the delivery of each Royalty
Report, Licensee shall pay to Licensor the applicable Royalty and Sublicense Fee
due, as set forth in Paragraph 3 above.
 
c. Certified Net Sales Revenue.  Not later than sixty (60) days following the
end of each fiscal year of Licensee, Licensee agrees to provide Licensor, at
Licensee’s sole expense, a report from an independent certified public
accountant which attests to the accuracy of Licensee’s information, computations
and the Royalty and Sublicense Fee due for each Reporting Period during the
previous fiscal year.
 
d. Licensor’s Audit Rights. Licensor shall be entitled, upon not less than five
(5) business days written notice to Licensee, and during business hours at
Licensee’s office or such other place as Licensee shall designate within the
state of California, to inspect and examine those books and records of Licensee
relating to the determination of Royalty or Sublicense Fees set forth in any
Royalty Report. The inspection of Licensee’s records shall be performed by a
licensed public accounting firm (a “Qualified Firm”). The examination must be
conducted within thirty (30) days of such books and records being made available
to Licensor (“Examination Period”). The Qualified Firm shall prepare a report
indicating the results of the review (the “Audit Report”) and the Qualified Firm
shall provide the Audit Report to both Licensor and Licensee. If the Audit
Report discloses that the amount of Royalties or Sublicense Fees reported to
Licensor was less than the actual Royalties or Sublicense Fees owed, Licensee
shall pay to Licensor the deficiency, unless Licensee disputes the Report within
thirty (30) days after the receipt of the Report. Conversely, if the Audit
Report discloses that the amount of Royalties or Sublicense Fees reported and
paid to Licensor was greater than the actual Royalty fees owed, Licensor shall
refund to Licensee the overpayment (and Licensee shall be entitled to offset
such overpayment against the next Royalty fees due), unless Licensor disputes
the Report within thirty (30) days after the receipt of the Report. If either
Party disputes the Report within this thirty (30) day period, Licensee and
Licensor shall agree upon another accounting firm to review and verify the
Royalties and Sublicense Fees, and provide the results thereof to Licensee and
Licensor (the “Reconciliation Audit”) and the determination as set forth in the
Reconciliation Audit shall be binding upon Licensee and Licensor. All costs and
expenses of the auditor generating the Report shall be paid by Licensor unless
the audit shows that Licensee understated Royalties and Sublicense Fees in the
Royalty Report by more than five percent (5%), in which case Licensee shall pay
the costs and expenses of such audit. Notwithstanding the foregoing, in the
event the Reconciliation Audit is performed, Licensee and Licensor shall each
pay one-half (1/2) of the cost of the Reconciliation Audit.  The exercise by
Licensor of its audit rights hereunder shall not relieve Licensee of its
obligations to pay prior to the request for and inspection and examination of
Licensee’s books and records or permit Licensor the right to audit any other
sums with the exception of the amounts set forth in this Royalty Report.  If
Licensor does not elect to exercise its rights to audit during the Audit Period,
and/or does not elect to examine the books and records during the Examination
Period, then Licensee’s Royalty Report shall conclusively be deemed to be
correct and Licensor shall be bound by Licensee's determination.  Additionally,
Licensor agrees and acknowledges that the audit right as set forth herein and
the review of books and records shall be confidential and, with the exception of
Licensor’s auditors, Licensor may not disclose or discuss the audit or the
results of the audit to any other parties.
 
 
5

--------------------------------------------------------------------------------

 
 
7. Intellectual Property Ownership; Related Actions.
 
a. Improvements. Ownership of all inventions and discoveries relating to,
deriving from, or enhancing or improving upon any technology or claims embodied
in any of the Patent Rights, the Proprietary Rights, the Licensed Products or
the Licensed Processes, discovered or developed by Licensee, or Licensee’s
agents in connection with any of the research and development activities
conducted, hereunder, or otherwise (each, a “New Invention”), shall remain with
and become the sole property of Licensee.
 
b. Defense of Intellectual Property. Licensor shall be obligated to defend any
actions or claims brought by third parties challenging (i) Licensor’s right and
authority to license the Patent Rights and Intellectual Property, and/or (ii)
Licensee’s right to utilize the Intellectual Property on the terms contained
herein, except where Licensee alters commercial technology and such alteration
causes infringement. Licensor shall have the sole discretion and control with
respect to any defense against any litigation against the validity of the Patent
Rights. Licensor shall bear all expenses of all actions that it takes pursuant
to this section, including without limitation attorneys’ fees. Licensee shall
have the right to be kept informed of the status and progress of all such
actions, including Licensor providing Licensee with copies of all court filings
and otherwise meeting with Licensee from time to time as Licensee may request to
freely exchange information related to such matters.
 
 
6

--------------------------------------------------------------------------------

 
 
c. Third Party Infringement. Licensor shall have exclusive right, sole
discretion and absolute authority to assert Patent Rights against any third
party (each, a “Third Party Infringement Action”), which Licensor shall have no
obligation to do, and the sole and exclusive right to select counsel and control
and direct the assertion of all rights and the prosecution of all such actions
brought by Licensor. If Licensee desires to institute a Third Party Infringement
Action with respect to any infringement or any attempted infringement of any
part of the Intellectual Property within the Territory or any Field of Use
(which Licensee shall have no obligation to do), Licensee may do so with
Licensor’s prior written consent, which such consent shall not be unreasonably
withheld. In any such action initiated by Licensee, (i) Licensee shall bear all
the expenses of such actions including without limitation attorneys’ fees, (ii)
Licensor shall reasonably cooperate with Licensee (including executing
reasonably necessary documentation) in order to assist Licensee in such efforts
so that Licensee can enjoy the benefits of this Agreement, and (iii) If a party
to such action challenges the validity of the Intellectual Property Rights,
Licensor shall have the exclusive right to control and direct the assertion of
such defense of the Intellectual Property, including the selection of counsel.
 
d. If Licensee takes legal action to protect or preserve the Intellectual
Property that Licensor is obligated to undertake under Section 6.b. above but
which Licensor has refused to undertake or has not adequately undertaken, then,
in addition to all other remedies available to Licensee as a result thereof,
Licensee shall be permitted to offset against the next sums due to Licensor from
Licensee hereunder the actual costs incurred by Licensee in the taking of such
legal action, including, without limitation, actual attorneys fees, court and
litigation costs, expert witness fees and costs of appeal, if any.  Licensor
shall have the right to be kept informed of the status and progress of all such
actions instituted by Licensee pursuant to this section.
 
e. Any recoveries or settlement fees received from suits or settlements
involving an action initiated pursuant to this section or agreed to shall be
paid: (i) first, to Party that incurred the cost of such action as reimbursement
for the expenses of such action, including without limitation attorneys’ fees;
and (ii) the balance (if any) to the Party that initiated such action in
accordance with this section, for such party’s own use and benefit (provided if
both Licensor and Licensee are pursuing their respective claims in such an
action and recovery is not separately awarded to each of them, such recovery
shall, in the absence of an allocation agreed to by the Parties or determined by
a court or arbiter, be allocated between the Parties on an equitable basis as
appropriate in order to compensate each of them for their respective and
proportionate loss).
 
8. Marking of Patent Rights. All Licensed Products, including those produced
pursuant to the rights granted in any Sublicense Agreement, shall bear
trademark(s) designated by Licensor, and appropriate patent marking, such as
“Patent Pending” or reference to specific issued U.S. Patents covering the
Licensed Products, pursuant to and in conformance with the guidelines issued
from time to time by Licensor. Licensee shall consult with and obtain the
written approval of Licensor with respect to any such patent marking. The
Parties shall impose the patent marking obligations of this Section 8 on all
Sublicense Agreements.
 
 
7

--------------------------------------------------------------------------------

 
 
9. Insurance Requirements. Licensee shall maintain, at Licensee’s expense,
during the period that any Licensed Product is made, used, sold or otherwise
made available to others pursuant to this Agreement, Comprehensive Liability
Insurance, including Product Liability Insurance, with a reputable and
financially secure insurance carrier(s) to cover the activities of Licensee and
its sublicensees, if any, contemplated by this Agreement for minimum limits of
two million dollars ($2,000,000.00) per occurrence. Such insurance shall name
Licensor as an additional insured.  Licensee shall furnish a Certificate of
Insurance, upon request, evidencing such coverage with thirty (30) days of
written notice of cancellation or material change to Licensor.  Licensee’s
insurance shall be written to cover claims incurred, discovered, manifested, or
made during the Term, or after the expiration, of this Agreement.  Licensee
shall at all times comply, through insurance or self-insurance, with all
statutory workers’ compensation and employers’ liability requirements covering
any and all employees with respect to activities performed under this Agreement.
All such liability insurance policies shall be written as primary policies not
contributing with and not in excess of coverage which Licensor may carry.
 
10. Events of Default and Termination
 
a.  
This Agreement shall terminate automatically upon the earliest to occur of the
following:

 
i. Licensee voluntarily files a petition, or has a involuntary petition filed
against it, under the Bankruptcy Act; or enters into any voluntary assignment
for the benefit of its creditors; or appoints, or has appointed on its behalf, a
receiver, liquidator or trustee of or with respect to substantially all of its
property or assets, which petition, assignment or appointment is not dismissed,
terminated or resolved within ninety (90) days following the commencement
thereof;
 
ii. The expiration of the Term (as may be extended from time-to-time in
accordance with Section 4 above); or
 
iii. The termination of this Agreement due to an Event of Default as more
particularly specified in this Section 10 below.
 
b.  
The following shall be considered an “Event of Default” by Licensee:

 
i. Licensee’s third (3rd) failure to pay the Minimum Payment (to the extent
applicable) due within 15 business days of the due date;
 
ii. Without regard to the Minimum Payment due for a particular Reporting Period,
Licensee’s failure to pay to Licensor during a particular Reporting Period an
amount equal to at least the sum of the Royalty fees due for such Reporting
Period within fifteen (15) business days of the due date;
 
 
8

--------------------------------------------------------------------------------

 
 
iii. Licensee’s failure to deliver to Licensor the Royalty Report due for a
Reporting Period within 15 business days of the due date;
 
iv. Licensee’s assignment of this Agreement in violation of the terms set forth
in Section 16.l below;
 
v. Licensee’s failure to maintain appropriate insurance pursuant to the terms
set forth in Section 9;
 
vi. Licensee’s material breach of any other provision of this Agreement.
 
c.  
The following shall be considered an “Event of Default” by Licensor:

 
i. Licensor’s grant of a license of the Intellectual Property to a third party
in the Field of Use in the Territory during the Term;
 
ii. Licensor’s loss of Patent Rights under any litigation proceeding;
 
iii. The termination of the Ioteq Master License Agreement;
 
iv. Licensor’s failure to pay any necessary fees for the continuation of the
Patent Rights, or any patents granted pursuant to the U.S. Patent Applications
related to the Intellectual Property;
 
v. Licensor voluntarily files a petition, or has a involuntary petition filed
against it, under the Bankruptcy Act; or enters into any voluntary assignment
for the benefit of its creditors; or appoints, or has appointed on its behalf, a
receiver, liquidator or trustee of or with respect to substantially all of its
property or assets, which petition, assignment or appointment is not dismissed,
terminated or resolved within ninety (90) days following the commencement
thereof; and
 
vi. Licensor’s material breach of any other provision of this Agreement.
 
d. Upon an Event of Default by either Party, the non-breaching Party may, at its
sole option, provide written notice to the breaching Party of such Event of
Default (a "Default Notice"), which Default Notice shall specify in reasonable
detail the nature of the alleged Event of Default and the actions that must be
reasonably taken by the breaching Party to cure same. The breaching Party shall
have a period of fifteen (15) business days’ following receipt of the Default
Notice (the “Grace Period”) to cure such Event of Default, and no actions shall
be taken, or remedies sought or obtained, by the non-breaching Party as a result
of such Event of Default unless the Grace Period has expired without such Event
of Default having been cured.  Notwithstanding the foregoing, if the Event of
Default is of a nature that cannot be reasonably cured within fifteen (15)
business days, then provided the defaulting Party commences such cure within
said fifteen (15) business day period and thereafter diligently pursues such
cure, the Grace Period shall be extended as reasonably necessary to allow such
cure, provided that the Grace Period shall in no event be longer than thirty
(30) days following receipt of the Default Notice.
 
 
9

--------------------------------------------------------------------------------

 
 
e. In the case of an Event of Default by Licensee which is not cured within the
applicable Grace Period, Licensor shall have the right, as its sole recourse and
remedy against Licensee (but without limiting the indemnity provisions of
Section 15 below), to terminate this Agreement by written notice to Licensee and
to recover all Royalty fees (including the Minimum Payments, if applicable) due
through the termination hereof, and Licensor shall be entitled to enforce the
termination provisions of Section 11 below.
 
f. In the case of an Event of Default by Licensor which is not cured within the
applicable Grace Period, Licensee shall have the right, as its sole recourse and
remedies against Licensor (but without limiting the indemnity provisions of
Section 15 below), to (i) terminate this Agreement by written notice to Licensor
and to recover all damages incurred by Licensee as  result thereof, (ii) keep
this Agreement in effect in accordance with its terms, recover damages incurred
by Licensee as a result of Licensor's default, and seek and obtain injunctive
and other equitable relief (including specific performance) as appropriate in
order for Licensee to receive the benefits of this Agreement, and/or (iii)
obtain an assignment from Licensor of the rights and benefits of the Ioteq
Master License Agreement. The foregoing remedies shall, as applicable and
appropriate, be cumulative and not exclusive.
 
11.  
Obligations and Rights Upon Termination.

 
a. Upon termination of this Agreement for any reason, Licensee shall:
 
i. promptly return to Licensor all technical writings, business writings,
materials, samples, data, drafts, proposals, sales information, business
information and all other materials transferred and created during the term of
this Agreement, retaining a confidential copy of this Agreement (and such
materials shall be returned on an "AS-IS" basis without any representation or
warranty as to the accuracy or usefulness thereof);
 
ii. immediately stop all business, sales, marketing, publication, public
disclosure, research and development on technology within the Patent Rights;
 
iii. immediately terminate or assign to Licensor on an "AS-IS" basis without any
representation or warranty all of Licensee’s right, title and interest in, to or
under any agreements pursuant to which a third party is given rights relating to
Licensed Products, the Licensed Processes or Patent Rights and Sublicense
Agreements; and
 
iv. notwithstanding anything to the contrary contained elsewhere in this
Agreement, have the right during the ninety (90) day period following
termination of this Agreement to sell all remaining inventory owned or
controlled by Licensee associated with the Intellectual Property in accordance
with the terms of this Agreement as if this Agreement had not been terminated,
with all proceeds thereof being deemed Net Sales Revenue and with Licensor being
entitled to a Royalty fee therein in accordance with the terms of this
Agreement.
 
b. Upon termination of this Agreement, Licensor shall have no obligation to
refund any payment or fee made to it or received by it under any provision of
this Agreement, regardless of purpose.
 
 
10

--------------------------------------------------------------------------------

 
 
12. Representations, Warranties and Covenants of Licensor.  Licensor represents,
warrants and covenants to Licensee as follows:
 
a. Licensor is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, is qualified to
do business in all jurisdictions to which this License applies, and has all
requisite power and authority to own, lease and operate its property and to
carry on its business as now being conducted.
 
b. Licensor has full power and authority to enter into, execute and deliver this
Agreement and perform its obligations hereunder. This Agreement has been duly
authorized by all necessary corporate action of Licensor. This Agreement has
been duly executed and delivered by Licensor and, assuming this Agreement is
duly executed and delivered by Licensee, constitutes a valid and legally binding
obligation of Licensor enforceable against Licensor in accordance with its
terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws relating to or
affecting creditors’ rights generally, or the availability of equitable
remedies.
 
c. The execution and delivery by Licensor of this Agreement do not, and
compliance by Licensor with the provisions of this Agreement will not, conflict
with or result in a breach or default under any of the terms, conditions or
provisions of any contract, agreement, arrangement or order of court to which
Licensor is a party or otherwise bound or violate any provision of law to which
Licensor is subject.
 
d. Licensor has obtained all authorizations, registrations, approvals and
permits required by any governmental body or under any governmental legislation
in connection with Licensor's entry into, and performance of, this Agreement.
 
e. The Ioteq Master License Agreement is valid and in full force and effect and
there are no defaults by any party thereunder. The copy thereof which is
attached hereto is a true, complete and accurate copy of the original. The Ioteq
Master License Agreement is the only agreement and arrangement in place
governing the use of the Intellectual Property in the Territory and there are no
parties except as disclosed in those agreements that have any rights to the
Intellectual Property or the use or benefits thereof in the Territory.
 
f. The Patent Rights are properly filed with the US Patent Office and are valid
and enforceable. Licensor has the exclusive good, valid and marketable title to
the Intellectual Property sufficient to convey and grant the License hereunder
and to convey the rights and benefits of the Intellectual Property to Licensee
on the terms contained herein without the need for further consent or approval
of any party.
 
g. There are no actual, outstanding or threatened claims against, claims of
infringement with respect to, or challenges to, the Patent Rights or the right
of Licensor to use or to license the Intellectual Property to Licensee by any
third parties, and to the best knowledge of Licensor there are no facts or
circumstances existing as of the Effective Date that would give rise to any such
claim or challenge in the future.
 
h. The exercise by Licensee of the rights granted hereunder will not infringe
upon any intellectual property rights of any person, including, without
limitation, patent rights, trademarks or service marks, nor give rise to the
obligation of Licensee to pay any sums to any third party.
 
 
11

--------------------------------------------------------------------------------

 
 
i. There is no pending or, to the best knowledge of Licensor, threatened action
(or basis for any action) to which Licensor is a party or involving any of the
Intellectual Property or which could materially affect Licensor's ability to
execute and deliver this Agreement, to perform its obligations contemplated
hereby, or which would have a material affect upon Licensee's ability to enjoy
and retain the benefits of this Agreement during the Term.
 
j. Licensor shall immediately notify Licensee in writing as to any circumstance
that could result in the impairment, invalidation or termination of the Patent
Rights or the ability of Licensee to utilize the Intellectual Property as
contemplated in this Agreement, including, without limitation, any claims that
the Intellectual Property or any use thereof infringes upon the intellectual
property rights of others.  Licensor shall not voluntary undertake, consent to,
or permit any actions or course of conduct by any party that would result in the
impairment, invalidation or termination of the Intellectual Property rights
licensed to Licensee hereunder.
 
k. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR,
ITS  DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, CONSULTANTS AND
AFFILIATES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND VALIDITY OF THE CLAIMS OF ANY PATENTS ON
THE TECHNOLOGY ISSUED OR PENDING, OR FREEDOM OF A PRODUCT THAT EMBODIES
TECHNOLOGY FROM INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF OTHERS, THE
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE. IN NO EVENT
SHALL LICENSOR, ITS TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES, AND AFFILIATES BE
LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING BUT NOT
LIMITED TO ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS, WHETHER
LICENSOR SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL
KNOW OF THE POSSIBILITY OF THE FOREGOING. LICENSOR REPRESENTS AND WARRANTS IN
RESPECT TO THE PATENT RIGHTS THAT IT HAS LEGAL RIGHT TO EXTEND THE RIGHTS TO
LICENSEE, AND THAT IT HAS NOT MADE AND WILL NOT MAKE ANY COMMITMENTS TO OTHERS
INCONSISTENT WITH OR IN DEROGATION OF SUCH RIGHTS.
 
13. Representations and Warranties of Licensee. Licensee represents and warrants
to Licensor as follows:
 
a. Licensee is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to own, lease and operate its property and to
carry on its business as now being conducted.
 
 
12

--------------------------------------------------------------------------------

 
 
b. Licensee has full power and authority to enter into, execute and deliver this
Agreement and perform its obligations hereunder. This Agreement has been duly
authorized by all necessary corporate action of Licensee. This Agreement has
been duly executed and delivered by Licensee and, assuming this Agreement is
duly executed and delivered by Licensor, constitutes a valid and legally binding
obligation of Licensee enforceable against Licensee in accordance with its
terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws relating to or
affecting creditors’ rights generally, or the availability of equitable
remedies.
 
c. The execution and delivery by Licensee of this Agreement do not, and
compliance by Licensee with the provisions of this Agreement will not, conflict
with or result in a breach or default under any of the terms, conditions or
provisions of any contract, agreement, arrangement or order of court to which
Licensee is a party or otherwise bound.
 
14. Confidentiality. From time to time, so long as this Agreement should be in
force or effect, Licensor and Licensee shall execute such non-disclosure
agreements as the other Party may reasonably request from time-to-time in a form
and substance reasonably desired by the requesting Party and in all cases on
terms consistent with this Agreement.
 
15. Indemnification.
 
a. Licensor Indemnification. Licensor shall defend, indemnify (with counsel
reasonably acceptable to Licensee) and hold Licensee harmless from and against
any damages, claims, lawsuits, causes of action, liabilities, costs, obligations
and expenses (including reasonable attorneys’ fees and court costs) arising
solely out of any claim or allegation (whether or not proven) by any third party
that Licensee’s use of the Intellectual Property pursuant to this Agreement,
including the marketing, sale and/or distribution of the Licensed Processes and
the Licensed Products in any Field of Use in the Territory, infringes upon or
violates a valid intellectual property right or represents a misappropriation of
a trade secret of a third party; provided, however, that: (1) Licensee shall
have promptly provided Licensor with written notice thereof and reasonable
cooperation, information, and assistance in connection therewith; (2) Licensor
shall have sole control and authority with respect to the defense, settlement,
or compromise thereof (provided in all cases Licensor shall act reasonably in
good faith and in the best interests of Licensee, and Licensor shall not take
any actions or enter into any settlements or other arrangements that impose any
obligations or liabilities, financial or otherwise, upon Licensee without
Licensee's prior written consent); (3) this indemnity shall not apply if such
damage, liability, cost or expense results solely from, or is caused solely by,
an intentional tortuous act or the gross negligence of Licensee; and (4) this
indemnity shall not apply if such forgoing, Licensor’s indemnity obligations set
forth in this paragraph shall not apply if such damage, liability, cost or
expense results solely from any Licensee modifications to the Intellectual
Property, Licensed Products, and/or Licensed Processes. Licensee shall have the
right to be kept informed of the status and progress of all such actions
undertaken by Licensor pursuant to this section.
 
b. Licensee Indemnification. Licensee shall indemnify, save and hold
harmless  Licensor and each of its officers, directors, employees, agents and
affiliates, and each of their successors and assigns (collectively, the
“Licensor Indemnified Parties”) from and against any and all costs, losses,
claims, liabilities, fines, penalties, consequential damages (other than lost
profits) whatsoever, including but not limited to death or injury to person or
damage to property, and expenses (including interest which may be imposed in
connection therewith, court costs and actual attorneys’ and expert witness fees
and disbursements of counsel) (collectively, “Damages”) incurred in connection
with, arising directly or indirectly out of, resulting from or incident to (i)
Licensee’s exercise of any of its rights or conduct of any activities granted
hereunder, (ii) the commercial sale and/or use, clinical or otherwise, of Patent
Rights, Licensed Products or Licensed Processes by Licensee, its sublicensees,
or any customers of any of them in any manner whatsoever; (iii) the performance,
non-performance, or harmful effects of the sale, manufacture, or use of the
Licensed Products, including without limitation product liability claims; or
(iv) third party patent infringement claims stemming from Licensee’s use of any
Patent Rights, Licensed Products or Licensed Processes.
 
 
13

--------------------------------------------------------------------------------

 
 
c. If a claim for Damages (a “Claim”) is to be made by a Party entitled to
indemnification hereunder (an “Indemnified Party”) against the indemnifying
Party (the “Indemnifying Party”), the Indemnified Party shall give written
notice (a “Claim Notice”) to the Indemnifying Party, which notice shall specify
whether the Claim arises as a result of a claim by a person against the
Indemnified Party (a “Third Party Claim”) or whether the Claim does not so arise
(a “Direct Claim”), and shall also specify (to the extent that the information
is available) the factual basis for the Claim and the amount of the Damages, if
known.  If the Claim is a Third Party Claim, the Indemnified Party shall provide
the Claim Notice as soon as practicable after such Party becomes aware of any
fact, condition or event which may give rise to Damages for which
indemnification may be sought under this Section 15.  If any lawsuit or
enforcement action governed by this indemnity is filed against any Indemnified
Party, written notice thereof shall be given to the Indemnifying Party as
promptly as practicable (and in any event within 15 calendar days after the
service of the citation or summons). The failure of any Indemnified Party to
give timely notice hereunder shall not affect rights to indemnification
hereunder, except to the extent that the Indemnifying Party has been damaged by
such failure.
 
16.  
General Provisions.

 
a. Notices. All Notices, requests and other communications that a Party is
required or elects to deliver shall be in writing and shall be delivered
personally, or by facsimile, or by a recognized overnight courier service, to
the other Party at its address set forth below or to such other address as such
Party may designate by notice given pursuant to this Section:
 
If to Licensee:           BioLargo, Inc.
16333 Phoebe
La Mirada, CA 90638
Facsimile: (949) 625-9819


If to Licensor:            Ioteq Inc.
100 Smith Ranch Road, Suite 124
San Rafael, CA 94903


 
14

--------------------------------------------------------------------------------

 
 
All such notices, requests and other communications will: (i) if delivered
personally to the address as provided in this Section 16.a, be deemed given upon
delivery; (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 16.a, be deemed given upon facsimile confirmation;
and (iii) if delivered by messenger or courier to the address as provided in
this Section 16.a, be deemed given on the earlier of the first business day
following the date sent by such messenger or courier upon receipt (in each case
regardless of whether such notice, request or other communication is received by
any other Person to whom a copy of such notice is to be delivered pursuant to
this Section 16.a. A Party from time to time may change its address, facsimile
number or other information for the purpose of notices to that Party by giving
notice specifying such change to the other Parties hereto.
 
b. Publicity. Neither Party shall issue any public announcement regarding this
Agreement, or which contains the name of the other Party, without giving prior
reasonable notice to the other Party, and receiving written approval thereon;
provided, however, that (i) Licensee may withhold its approval in its sole and
absolute discretion and (ii) written approval from Licensor shall not be
required for any disclosures that are required or which counsel advises Licensee
are required by applicable law, including without limitation Federal securities
laws, in which instance, Licensee shall so notify Licensor as reasonably
promptly as commercially possible.
 
c. Entire Agreement. This Agreement contains the sole and entire agreement and
understanding of the Parties with respect to the entire subject matter of this
Agreement, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, related to the subject matter of this
Agreement are hereby merged herein and shall be of no further force or effect.
 
d. Waiver and Amendment. No provision of this Agreement may be waived unless in
writing signed by all the Parties to this Agreement, and waiver of any one
provision of this Agreement shall not be deemed to be a waiver of any other
provision. This Agreement may be amended only by a written agreement executed by
all  the Parties to this Agreement.
 
e. Governing Law. This Agreement has been made and entered into in the State of
California and shall be construed in accordance with the laws of the State of
California without giving effect to the principles of conflicts of law thereof,
and except to the extent superseded by the laws of the United States.
 
f. Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
g. Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
h. Costs and Attorneys Fees. If any action, suit, arbitration or other
proceeding is instituted to remedy, prevent or obtain relief from a default in
the performance by any Party to this Agreement of its obligations under this
Agreement, the prevailing Party shall recover all of such Party’s reasonable
attorneys’ fees incurred in each and every such action, suit, arbitration or
other proceeding, including any and all appeals or petitions therefrom. 
 
i. Rights Cumulative.  Except as expressly provided to the contrary elsewhere in
this Agreement, no right granted to the Parties under this Agreement on default
or breach is intended to be in full or complete satisfaction of any damages
arising out of such default or breach, and each and every right under this
Agreement, or under any other document or instrument delivered hereunder, or
allowed by law or equity, shall be cumulative and may be exercised from time to
time.
 
j. Judicial Interpretation. Should any provision of this Agreement require
judicial interpretation, it is agreed that a court interpreting or construing
the same shall not apply a presumption that the terms hereof shall be more
strictly construed against any person by reason of the rule of construction that
a document is to be construed more strictly against the person who itself or
through its agent prepared the same, it being agreed that all Parties have
participated in the preparation of this Agreement.
 
k. Force Majeure. If any Party to this Agreement is delayed in the performance
of any of its obligations under this Agreement or is prevented from performing
any such obligations due to causes or events beyond its control (financial
inability excepted), including, without limitation, acts of God, fire, flood,
war, terrorism, earthquake, strike or other labor problem, injunction or other
legal restraint, present or future law, governmental order, rule or regulation,
then such delay or nonperformance shall be excused and the time for performance
thereof shall be extended to include the period of such delay or nonperformance.
 
l. Assignment and Transfers. Except as otherwise expressly provided herein,
Licensee may not assign or delegate either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of
Licensor. Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective successors
and permitted assigns.
 
m. Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party, it being understood that all Parties need not
sign the same counterpart.
 
n. Time Period Computations.  All periods of time referred to in this Agreement
shall include all Saturdays, Sundays and California state or national holidays
unless the reference is to business days, in which event such weekends and
holidays shall be excluded in the computation of time and provide that if the
last date to perform any act or give any notice with respect to this Agreement
shall fall on a Saturday, Sunday or California state or national holiday, such
act or notice shall be deemed to have been timely performed or given on the next
succeeding day which is not a Saturday, Sunday or California state or national
holiday.
 
 
16

--------------------------------------------------------------------------------

 
 
o. Qualification; Authority.  Each individual executing this Agreement on behalf
of a partnership, corporation, limited liability company or as trustee of a
trust represents and warrants that he or she is duly authorized to execute and
deliver this Agreement on behalf of such entity (and that no additional
signatures on behalf of such entity are required in order for this Agreement to
be binding).  Upon request of either Party, the other Party agrees to deliver
such documents reasonably necessary to evidence the foregoing.
 
p. No Partnership.   Nothing contained herein shall create or be deemed to have
created a partnership or joint venture of any kind between the Parties, or the
relationship of principal and agent between the Parties.
 
q. Further Assurances.  The Parties shall undertake such additional and further
actions, and execute such additional documents and instruments, as may be
reasonably necessary or appropriate to provide each Party with the intended
benefits of this Agreement.
 
r. Survival of Covenants.  Each of the provisions contained herein or in any of
the agreements or instruments to be executed pursuant to this Agreement which
provide for, or otherwise contemplate, performances by either Party which may
extend beyond the Term shall survive expiration of the Term.
 
s. Limitation of Liability.  The obligations of the Parties under this Agreement
and under all of the documents referenced herein are intended to be binding only
upon the assets of the Parties and shall not be personally binding upon the
principals, members, shareholders, officers, directors, employees or agents of
the Parties or their personal assets.
 
t. ARBITRATION OF DISPUTES.  ANY DISPUTE ARISING OUT OF OR IN ANY WAY RELATING
TO THIS AGREEMENT SHALL BE RESOLVED IN ORANGE OR SAN DIEGO COUNTY, CALIFORNIA,
BY ARBITRATION THROUGH THE JUDICIAL ARBITRATION AND MEDIATION SERVICE ("JAMS")
OR OTHER ALTERNATIVE DISPUTE RESOLUTION AGENCY MUTUALLY ACCEPTABLE TO THE
PARTIES, BEFORE A RETIRED JUDGE OR JUSTICE OF THE CALIFORNIA COURTS.  SUCH
ARBITRATION SHALL BE COMMENCED UPON THE WRITTEN REQUEST OF ANY PARTY, AND SHALL
BE CONDUCTED ON A CONFIDENTIAL BASIS.  WITHOUT LIMITING ANY OTHER POWERS OF THE
ARBITRATOR, THE ARBITRATOR SHALL HAVE THE AUTHORITY OF A JUDGE PRO TEM OF THE
CALIFORNIA SUPERIOR COURT, WITH THE AUTHORITY TO ISSUE ANY INJUNCTIVE ORDERS
(INCLUDING ANY EX PARTE ORDERS) AND EQUITABLE RELIEF (INCLUDING SPECIFIC
PERFORMANCE AND INJUNCTIVE RELIEF) DEEMED NECESSARY OR APPROPRIATE UNDER THE
CIRCUMSTANCES.  ARBITRATION SHALL BE CONDUCTED AS A TRIAL BY THE COURT APPLYING
THE SUBSTANTIVE LAW OF THE STATE OF CALIFORNIA (WITHOUT REGARD TO ITS CONFLICT
OF LAW RULES) WITH A WRITTEN STATEMENT OF DECISION, AS PROVIDED UNDER
SECTION 632 OF THE CODE OF CIVIL PROCEDURE.  JUDGMENT UPON THE ARBITRATOR’S
AWARD MAY BE ENTERED IN ANY COURT OF COMPETENT JURISDICTION.  BOTH PARTIES
EXPRESSLY SUBMIT AND AGREE TO THE JURISDICTION AND VENUE AS PROVIDED
HEREIN.  THE PARTIES SHALL SHARE EQUALLY THE ARBITRATOR’S FEE, HOWEVER THE
ARBITRATOR MAY DIRECT RECOVERY OF SUCH FEES AS COSTS BY THE PREVAILING
PARTY.  IN ANY SUCH ARBITRATION, THE PREVAILING PARTY SHALL IN THE ARBITRATOR’S
DISCRETION BE ENTITLED TO AN AWARD OF REASONABLE ATTORNEYS’ FEES, WHICH SHALL
BEAR A REASONABLE RELATIONSHIP TO THE AWARD OR JUDGMENT OBTAINED, IN ADDITION TO
ANY OTHER RELIEF GRANTED.


 
17

--------------------------------------------------------------------------------

 
 
NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE "ARBITRATION OF DISPUTES" PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL.  BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THE
"ARBITRATION OF DISPUTES" PROVISION.  IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE.  YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY. WE HAVE READ AND UNDERSTAND THE FOREGOING
AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THE
"ARBITRATION OF DISPUTES" PROVISION TO NEUTRAL ARBITRATION.
 
Initials:  /s/_____                                Initials: /s/____
 
 
u. Schedules and Exhibits. All schedules and exhibits referred to in this
Agreement are attached hereto and incorporated herein by this reference.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 
18

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties have executed this Sublicense Agreement as of
the date set forth above.

     
Licensee
BIOLARGO, INC.
 
/s/
 
Licensor
IOTEQ INC.
 
/s/
By: Dennis P. Calvert
Title: President
 
By: Jared Franks
Title: President
     



 
19

--------------------------------------------------------------------------------

 

EXHIBIT "A"
 
ROYALTY SCHEDULE


 
(a)           In consideration for the grant of the License, Licensee shall pay
to Licensor a royalty (the “Royalty”) equal to five percent (5%) (the “Royalty
Percent”) of the “net ex works price” of all Licensed Products sold by the
Licensee (minus product returns). Royalty payments shall be made quarterly,
within 30 days of the end of the calendar quarter. The “net ex works price”
means the gross invoiced price of the Licensed Products sold, reduced by (i)
usual arm's length trade discounts, (ii) customs duties, transportation, and
insurance charges (if these items are included in the gross invoiced price), and
(iii) the portion of the gross price (net of any discounts) attributable to
consulting and other special services provided by Licensee to its customers
(determined in accordance with U.S. Generally Accepted Accounting principles
applied on a consistent basis).
 
(b)           After Licensor has received cumulative payments under all IP
license agreements totaling A$850,000, the Royalty Percent shall be reduced from
five percent to two and one-half percent (2-1/2%).
 
(c)           If Licensee sub-licenses the IP or any portion of the IP to any
other party, Licensee shall pay Licensor a Royalty equal to sixty percent (60%)
of all consideration received by Licensee with regard to any such sub-license.
Royalty payments shall be made to Licensor within 30 calendar days following
receipt thereof by Licensee. After Licensor has received cumulative payments
under all IP license agreements totaling A$850,000, the Royalty percentage due
Licensor pursuant to this paragraph shall be reduced from sixty percent to
thirty percent.
 
(d)           A minimum license fee of US$150,000 shall be paid by the Licensee
to the Licensor under this Agreement, during the Term, for each calendar year.
This minimum license fee shall be paid in monthly installments of US$12,500 (the
“Monthly Royalty Minimum”), and shall be credited against and thereby reduce the
Royalty otherwise payable under clauses (a), (b), and (c) with respect to the
calendar year in which the minimum annual payment is due.
 
 
20

--------------------------------------------------------------------------------

 


EXHIBIT "B"
 
IOTEQ MASTER LICENSE AGREEMENT
IP Licence Agreement










 Ioteq IP Pty Limited
ABN 58 088 887 914




And




Ioteq Inc.
A Delaware Corporation









 
 
1

--------------------------------------------------------------------------------

 

Table of Contents
 
1.
Definitions and Interpretation
1
1.1
Definitions
1
1.2
Interpretation
2
     
2.
Grant of Licence
2
2.1
Grant of Licence
2
2.2
Assignment and Sublicense
3
     
3.
License Fees
3
     
4.
Maintenance, Modification and Enhancement of IP
4
4.1
Maintenance of Patent Rights
4
4.2
Modifications and Enhancement of the IP
4
     
5.
Infringement and Legal Action
4
5.1
Notification regarding Infringing Action
4
5.2
Claims against the IP
5
5.3
Protection of IP by Licensor
5
5.4
Co-operation by Licensee
5
     
6.
Warranties, Exclusions and Limitation of Liability
5
6.1
Licensor's Warranties
5
6.2
Licensee's Warranties
7
     
7.
Confidentiality
7
     
8.
Termination
8
8.1
Breach or Default
8
8.2
Termination Consequences
8
8.3
No Prejudice to Other Rights
9
8.4
Continuation
9
     
9.
Indemnification
9
9.1
Licensor Indemnity
9
9.2
Licensee Indemnity
10
9.3
Indemnification Procedures
10
     
10.
General
10
10.1
Entire Agreement
10
10.2
No Waiver
10
10.3
Severability
11
10.4
Successors and Assigns
11
10.5
No Variation
11
10.6
Costs
11
10.7
Notices
11
10.8
No Adverse Construction
12
10.9
Governing Law and Jurisdiction
12
10.10
No Partnership, etc
12
10.11
Tax Cooperation
12
10.12
Severability.
12
10.13
Captions.
12
10.14
Judicial Interpretation.
13
10.15
Unforeseen Circumstances
13
10.16
Publicity.
13
10.17
DISPUTE SETTLEMENT
13
10.18     
Multiple Counterpart Signature  

 
 
2

--------------------------------------------------------------------------------

 


IP License Agreement
 
Date      26 March, 2010
 
Parties
 
1.  
Ioteq IP Pty Limited ABN 58 088 887 914 c/o Phillip Filler & Associates,
Westfield Tower 1, Suite 2503, 520 Oxford Street, Bondi Junction, Australia
(Licensor)

 
2.  
Ioteq Inc. a Delaware corporation of 100 Smith Ranch Road, Ste. 124, San Rafael,
CA 94903 , United States of America, and its related bodies corporate (Licensee)

 
Background
 
A.  
The Licensor owns the IP.

 
B.  
The Licensee seeks a licence to use the IP in connection with its business.

 
C.  
The Licensor has agreed to grant the license sought on the basis set out in this
Agreement.

 
Agreed terms
 
1.  
Definitions and Interpretation

 
1.1  
Definitions

 
In this agreement:
 
Affiliate means any corporation, association, other entity or other person that
directly or indirectly controls, is controlled by, or is under common control
with a party, either currently or during the term of this Agreement, and shall
additionally include any employee, officer, director, attorney, consultant or
other agent of the party or Affiliate.
 
Australian Distribution and License Agreement means that certain Distribution
and License Agreement dated March 1, 2007 by and between Licensor and Australian
Iodine Solutions Pty Limited ACN 124 222 724.
 
Effective Date means the date of this Agreement first written above.
 
IP means all of the intellectual property of the Licensor as at the date of this
Agreement, including without limitation the Patent Rights and the Proprietary
Rights.
 
Legal Action means any claim or action filed with or by any judicial or
administrative body anywhere in the world, including without limitation a
lawsuit filed in a state or federal court in the United States, and any
proceeding initiated in a patent office or that may affect the Patent Rights,
the Proprietary Rights, or any rights granted hereunder.
 
Licensed Processes means any method, process, modality, procedure, practice, or
course of action covered by a claim of or practice that is covered by or uses
any technology disclosed in the Proprietary Rights or the Patent Rights.
 
 
3

--------------------------------------------------------------------------------

 
 
Licensed Products means any composition or article, kit, equipment, system,
method, apparatus or unit of manufacture that is covered by a claim of or uses
any technology disclosed in the Proprietary Rights or the Patent Rights.
 
Patent Rights means actual and inchoate patent rights disclosed and/or claimed
in any of the United States, international, and foreign patent applications and
patents identified on Schedule 1, and any continuations, continuations-in-part,
divisions, re-issues, re-examinations and extensions thereof.
 
Proprietary Rights means:
 
(a)  
all proprietary knowledge, technical information, data, trade secrets,
confidential information, computer software and licenses, formulae, designs and
drawings, quality control data, processes (whether secret or not), methods,
inventions and other similar know-how or rights, developed by Licensor or
acquired from Licensor or in connection with, or relating to or arising out of,
the Patent Rights;

 
(b)  
all improvements and inventions derived from the Patent Rights, the Licensed
Products, technology conceived by or developed by Licensor relating to the
Patent Rights,  and/or Licensed Processes; and

 
(c)  
the trade marks and/or service marks identified in Schedule 2, and all rights to
apply for registration of said trade marks or service marks in the Territory.

 
Term means the date of the last to expire of the Patent Rights; and
 
Territory means anywhere in the world.
 
1.2  
Interpretation

 
In this Agreement unless the context requires otherwise:
 
(a)  
the singular includes the plural and vice versa;

 
(b)  
the headings are used for convenience only and do not affect the interpretation
of this Agreement;

 
(c)  
a reference to a thing includes a reference to a part of that thing; and

 
(d)  
a reference to a document includes the document as modified from time to time
and any document replacing it.

 
2.  
Grant of Licence

 
2.1  
Grant of Licence

 
From the Effective Date and during the Term, the Licensor grants the Licensee a
world-wide, exclusive, transferable licence (the “License”) to use, exploit,
develop and commercialize each and every element of the IP, including without
limitation (i) to make, have made, use, sell, offer for sale, license,
sublicense, export and import Licensed Products, (ii) to practice Licensed
Processes, (iii) to improve the IP, and (iv) to conduct research, develop and
make modifications and enhancements to the IP. The License grant shall not
include the rights granted by Licensor in the Australian Distribution and
License Agreement, but only for so long as the Australian Distribution and
License Agreement is in effect, and following the expiration of Australian
Distribution and License Agreement, these excluded rights shall revert in full
to Licensee.
 
 
4

--------------------------------------------------------------------------------

 
 
The parties intend that the rights granted to Licensee hereto shall be
interpreted broadly and inclusively, and shall include, without limitation, the
Licensee’s rights to conduct research and development of the IP, to further
develop existing and new products based on that technology, and to produce,
market, license, sublicense, sell and distribute any such products, through its
own means, or by contract or assignment to third parties or otherwise.
 
(a)  
Licensor acknowledges that except for the rights granted the licensee
(Australian Iodine Solutions Pty Limited, hereinafter referred to as “AIS”) in
the Australian Distribution and License Agreement, Licensor has granted to
Licensee all other rights to the IP in Australia and New Zealand. Licensee shall
grant no further rights to any party, including without limitation AIS, in
Australia or New Zealand.

 
(b)  
Licensor shall not modify the terms or conditions of the Australian Distribution
and License Agreement without the written approval of Licensee, which approval
may be given or withheld in the sole and absolute discretion of Licensee.

 
(c)  
Upon termination of the Australian Distribution and License Agreement, all
rights granted to AIS expire and, all rights granted thereunder shall revert in
full to Licensee.

 
(i)  
Licensor shall have no rights to enter into any other agreements with AIS,
including without limitation a license of the IP, and all such rights shall
reside in Licensee.

 
2.2  
Assignment and Sublicense

 
(a)  
Assignment

 
The Licensee may assign or otherwise transfer the benefit of this Agreement,
provided that the successor agrees in writing to be bound by the terms and
conditions of this Agreement.
 
(b)  
Sublicense

 
Notwithstanding anything contrary set forth herein, Licensee may, in its sole
and absolute discretion, enter into an agreement granting a third party any or
all of the rights granted to Licensee pursuant to this Agreement, including
without limitation agreements to sublicense the Patent Rights. Any such
agreements shall permit the Licensee to assign the agreement to the Licensor in
the event this License Agreement is terminated.
 
3.  
License Fees

 
The Licensee must pay to the Licensor for the duration of the Term a royalty and
other consideration, subject to an annual minimum amount, calculated and payable
in accordance with Schedule 3.
 
 
5

--------------------------------------------------------------------------------

 
 
4.  
Maintenance, Modification and Enhancement of IP

 
4.1  
Maintenance of Patent Rights

 
Licensee shall have the right, granted by Licensor, but not the obligation, to
perform any and all actions needed to maintain and prosecute the Patent Rights
in the Territory. Licensor shall execute any documentation required in order to
allow and enable the Licensee to perform all actions as agent or assignee that
are desirable or necessary to maintain or prosecute the Patent Rights in any
jurisdiction.
 
Licensor shall, at its own expense without invoicing said charges to Licensee,
maintain and prosecute the Patent Rights in Australia and New Zealand so long as
the Australian Distribution and License Agreement is in effect.
 
Licensor shall provide Licensee in a timely manner with copies of (i) all
documents received by any patent office with respect to the Patent Rights, and
(ii) all documents transmitted by Licensor to any patent office with respect to
the Patent Rights.
 
4.2  
Modifications and Enhancement of the IP

 
All rights and title to all modifications and enhancements, made solely by the
Licensee or any of its Affiliates, to the existing IP and any new products or
modifications or enhancements to the existing Licensed Products (collectively,
the “Licensee Improvements”), will reside with and belong solely to the
Licensee. No license fee shall be payable with respect to the use by the
Licensee of any such modifications or enhancements to the existing Products.
 
All rights and title to all modifications, improvements and enhancements made
jointly by Licensor or any of its Affiliates and Licensee or any of its
Affiliates to the existing IP and any new products, improvements, modifications
or enhancements to the existing Licensed Products will reside with and belong
solely to Licensee (collectively, the “Joint Improvements”) and shall be part of
the proprietary rights exclusively licensed in this Agreement. Licensor shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the Licensee may reasonably request in order to
obtain patent or copyright registration on all Joint Improvements, and shall
execute and deliver all documents, instruments and agreements, including the
formal execution of an assignment of copy­right and/or patent application or
issued patent, and do all things necessary or requested by the Licensee, in
order to enable the Licensee to ultimately and finally obtain and enforce full
and exclusive title to all Joint Improvements and all rights assigned pursuant
to this section. Licensor hereby appoints the Licensee as the Licensor’s
irrevocable attorney-in-fact for the purpose of executing and delivering all
such documents, instruments and agreements, and performing all such acts, with
the same legal force and effect as if executed and delivered and taken by
Licensor.
 
5.  
Infringement and Legal Action

 
5.1  
Notification regarding Infringing Action

 
The Licensee shall promptly notify the Licensor of any infringement or suspected
infringement of the IP of which the Licensee has actual knowledge. The Licensor
shall promptly notify the Licensee of any infringement or suspected infringement
of the IP.
 
 
6

--------------------------------------------------------------------------------

 
 
5.2  
Claims against the IP

 
If a third party commences Legal Action against the Licensee relating to the IP,
the Licensor shall defend indemnify, save and hold harmless the Licensee. In any
such instance, the procedures set forth in Section 9.3 below shall apply.
 
If a third party commences any Legal Action relating to the IP, including
without limitation Legal Action against Licensor, Licensee, affiliates or
customers of Licensee or Licensor, the Licensor shall have the option to defend
any such suit at its own expense.  If Licensor chooses not to defend, Licensee
may at its sole discretion choose to do so, at Licensee’s own expense, and in
such case, any consideration otherwise required to be paid by Licensee to
Licensor pursuant to this Agreement shall be reduced by 25% until Licensee has
recovered its out of pocket payments to third parties to defend such suits
(e.g., lawyers, consultants) from the 25% reduction amounts.
 
5.3  
Protection of IP by Licensor

 
In the event of a possible infringement of the IP by a third party (each, a
“Possible Infringement”), it shall become the duty and obligation of Licensor to
resolve and end the Possible Infringement at its own expense. If Licensor
chooses not to resolve and end the Possible Infringement, Licensee may choose to
do so, at Licensee’s own expense, and in such case, any consideration otherwise
required to be paid by Licensee to Licensor pursuant to this Agreement shall be
reduced by 25%, until such time as the Licensee has recovered its out of pocket
payments to third parties (e.g., lawyers, consultants) and the Possible
Infringement has been terminated.. Any payments, settlements or judgments or
consideration of any kind received relating to a Possible Infringement shall be
distributed to the Licensor and Licensee according to Schedule 3, paragraph (d),
as if it were proceeds from a sublicense.
 
Upon termination of the infringement, all fees, royalties and payments from
Licensee to Licensor shall be reinstated at the levels in this License
Agreement.
 
5.4  
 Co-operation by Licensee

 
In any proceeding brought by or against the Licensor or in respect of any of the
IP, the Licensee shall promptly and fully cooperate in the proceedings including
assisting in providing relevant and material documents and relevant and material
witnesses to give evidence in those proceedings.
 
6.  
Warranties, Exclusions and Limitation of Liability

 
6.1  
Licensor's Warranties

 
The Licensor represents and warrants to the Licensee as follows:
 
(a)  
The Licensor is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to own, lease and operate its property and to
carry on its business as now being conducted;

 
(b)  
The Licensor has the right to enter into this Agreement, and has full power and
authority to enter into, execute and deliver this Agreement and perform its
respective obligations hereunder. This Agreement has been duly authorized by all
necessary corporate action of the Licensor. This Agreement has been duly
executed and delivered by the Licensor and, assuming this Agreement is duly
executed and delivered by the Licensee, constitutes a valid and legally binding
obligation of the Licensor enforceable against it in accordance with its terms,
subject to the effect of bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws relating to or affecting creditors’
rights generally, or the availability of equitable remedies;

 
 
7

--------------------------------------------------------------------------------

 
 
(c)  
The Licensor has obtained all authorizations, registrations, approvals or
permits required by any governmental body or under any government legislation in
connection with the Licensor's entry into and performance of this Agreement,
including without limitation the consent of the Commonwealth of Australia.

 
(d)  
The execution and delivery by the Licensor of this Agreement do not, and
compliance by the Licensor with the provisions of this Agreement will not, (i)
conflict with or result in a breach or default under any of the terms,
conditions or provisions of any contract to which the Licensor is a party or
otherwise bound, or to which any property or asset of the Licensor is subject;
(ii) violate any law applicable to the Licensor; or (iii) result in the creation
or imposition of any lien on any assets of the Licensor including without
limitation the IP;

 
(e)  
The Licensor has good, valid and marketable title to the IP, free and clear of
any lien, claim or encumbrance of any kind, except as that may be set forth in
the Commonwealth Loan Agreement.

 
(f)  
The schedule of patents and patent applications set forth in Schedule 1 is true
and correct as of the date of this Agreement, and sets forth the complete rights
held by or on behalf of the Licensor.

 
(g)  
The exercise by Licensee of the rights granted hereunder will not infringe any
intellectual property rights of any person, including without limitation any
patent right, trade mark, or service mark, nor give rise to the obligation to
pay any sums by the Licensee to any third party;

 
(h)  
The Licensor has not received any written notice of (or is otherwise aware of
any) infringement or other written complaint to the effect that Licensor has
violated or infringed the intellectual property or any other proprietary rights
of others. Licensor has full right and authority to utilize the Patent Rights.
No person has interfered with, infringed upon, misappropriated, or otherwise
violated any intellectual property right of Licensor;

 
(i)  
There is no pending or, to the best knowledge of the Licensor, threatened action
(or basis for any action) to which the Licensor is a party or involving any of
the IP or which could materially affect the Licensor’s ability to execute and
deliver this Agreement or to perform its respective obligations contemplated
hereby;

 
(j)  
Other than as set forth in Schedule 4, none of the IP is subject to any license,
agreement, contract, distribution agreement, commercialization agreement or any
other contract, agreement or other understanding of any kind or nature
whatsoever;

 
(k)  
The Licensor is not obligated or under any liability whatsoever to make any
payments by way of royalties, fees, or otherwise with respect to the IP, except
as required by the Commonwealth Loan;

 
(l)  
The Licensor is not using any confidential or trade secrets of others;

 
 
8

--------------------------------------------------------------------------------

 
 
(m)  
The parties to the Australian Distribution and License Agreement are not
Affiliates of each other;

 
(n)  
The documents, data and computer programs describing the IP supplied to the
Licensee by the Licensor  are true, accurate, reliable and up to date; and

 
(o)  
None of the representations and warranties by the Licensor in this Agreement
contains any untrue statement of material fact or omits to state any material
fact necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

 
6.2  
Licensee's Warranties

 
The Licensee represents and warrants and it is a condition of this Agreement
that:
 
(a)  
The Licensee is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to own, lease and operate its property and to
carry on its business as now being conducted;

 
(b)  
The Licensee has the right to enter into this Agreement, and has full power and
authority to enter into, execute and deliver this Agreement and perform its
respective obligations hereunder. This Agreement has been duly authorized by all
necessary corporate action of the Licensor. This Agreement has been duly
executed and delivered by the Licensee and, assuming this Agreement is duly
executed and delivered by the Licensor, constitutes a valid and legally binding
obligation of the Licensee enforceable against it in accordance with its terms,
subject to the effect of bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws relating to or affecting creditors’
rights generally, or the availability of equitable remedies;

 
(c)  
The execution and delivery by the Licensee of this Agreement do not, and
compliance by the Licensee with the provisions of this Agreement will not, (a)
conflict with or result in a breach or default under any of the terms,
conditions or provisions of any agreement to which the Licensee is a party or
otherwise bound, or to which any property or asset of the Licensee is subject;
(b) violate any law applicable to the Licensee; or (c) result in the creation or
imposition of any lien on any assets of the Licensee;

 
(d)  
The Licensee has obtained all authorisations, registrations, approvals or
permits required by any governmental body or under any government legislation in
connection with the Licensee's entry into and performance of this Agreement.

 
7.  
Confidentiality

 
From time to time, so long as this Agreement should be in force or effect, each
party shall execute a non-disclosure agreement in form and substance reasonably
acceptable to the Parties. Each Party shall cause each and every one of its
officers, employees, independent contractors, subcontractors and other
individuals or entities engaged in, having access to, contact with or otherwise
employed in any manner with the other Party’s confidential information to
execute non-disclosure agreements (or otherwise be legally bound to
confidentiality) with terms at least as restrictive as the terms contained in
the non-disclosure agreement between the Parties.
 
 
9

--------------------------------------------------------------------------------

 
 
8.  
Termination

 
8.1  
Breach or Default

 
(a)  
Upon any breach or default by either party in the performance or observance of
any of its material obligations under this Agreement, the non-breaching party
may, at its sole option, terminate this Agreement by giving 15 days’ written
notice (the “Grace Period”) to the breaching party. The termination shall become
effective at the end of the Grace Period, unless before the completion of the
Grace Period the breaching party shall cure the breach or default in full.

 
(b)  
The Licensor may immediately terminate this Agreement by written notice to the
Licensee if the Licensee commits an act of bankruptcy or becomes bankrupt, goes
into liquidation, has a receiver, voluntary administrator or any form of
administrator in insolvency appointed, makes any assignment for the benefit of
creditors or enters into a scheme or deed of composition whether formal or
informal with its creditors or undergoes any event or occurrence in the
Licensee's country which is of equivalent effect to or involves the insolvency
or bankruptcy of the Licensee.

 
(c)  
The following shall be considered a “Material Breach” by Licensor:

 
(i)  
Granting a third party rights to the IP in contradiction to the rights granted
to Licensee in the License set forth in Section 2.1;

 
(ii)  
Failure to maintain the patent rights as set forth in Section 4.1;

 
(iii)  
Failure to protect against the infringement of the IP as set forth in Section 5;

 
(iv)  
The falsity of a representation or warranty set forth in Section 6.1; and

 
(v)  
Failure to indemnify the Licensee as set forth in Section 9.

 
(d)  
The following shall be considered a “Material Breach” by Licensee:

 
(i)  
The falsity of a representation or warranty set forth in Section 6.2; and

 
(ii)  
Failure to indemnify the Licensee as set forth in Section 9.

 
(iii)  
Failure to pay Licence Fees when due

 
(e)  
In the event of a Material Breach by Licensor, Licensee shall have the right to
withhold all monies due to Licensor pursuant to this Agreement until the breach
has been cured to Licensee’s satisfaction.

 
Licensee may terminate this Agreement at any time.
 
8.2  
Termination Consequences

 
On termination of this Agreement whether by expiry of the Term or otherwise:
 
(a)  
subject to clause 8.2(e), all rights granted to the Licensee will terminate and
all rights in and to the IP originally owned or controlled by Licensor, and
excluding Licensee Improvements and Joint Improvements, will revert to the
Licensor without further action or notification by the Licensor to the Licensee
or any other person;

 
 
10

--------------------------------------------------------------------------------

 
 
(b)  
the Licensee shall hand over to the Licensor all documents, data and computer
programs concerning the IP which are in its possession or control;

 
(c)  
if the Licensor requests, the Licensee must confirm by a letter signed by a
director of the Licensee that all the documents, data and computer programs have
been returned in accordance with clause 8.2(b);

 
(d)  
If the Licensee has entered into any agreements granting rights to the IP,
including sublicense agreements, any such agreements shall be assigned by
Licensee to Licensor;

 
(e)  
if the Licensee has any remaining stocks of the Products or any part or other
materials pertaining to the Products:

 
(i)  
the Licensee must sell them to the Licensor at cost, on the Licensor's written
request; or

 
(ii)  
the Licensee may dispose of them in the Territory, with the Licensor's prior
written consent; and

 
(f)  
any sums payable to the Licensor shall be paid within 30 days.

 
8.3  
No Prejudice to Other Rights

 
The Licensor's exercise of any right under this clause 8.2 does not prejudice
any right to damages or other remedy the Licensor may have against the Licensee
for breach of this Agreement.
 
8.4  
Continuation

 
Clauses 4.2, 7 and 10.17 survive termination of this Agreement.
 
9.  
Indemnification

 
9.1  
Licensor Indemnity

 
Licensor shall indemnify, save and hold harmless Licensee and each of its
officers, directors, employees, agents and affiliates, and each of their
successors and assigns (collectively, the “Licensee Indemnified Parties”) from
and against any and all costs, losses, claims, liabilities, fines, penalties,
consequential damages (other than lost profits) whatsoever, including but not
limited to death or injury to person or damage to property, and expenses
(including interest which may be imposed in connection therewith, court costs
and actual attorneys’ and expert witness fees and disbursements of counsel)
(collectively, “Damages”) incurred in connection with, arising directly or
indirectly out of, resulting from or incident to (i) any defect in the IP, a
Licensed Product, or a Licensed Process, except where the defect is as a result
of any modification, upgrade, service, repair or similar alteration made thereto
by the Licensee; or (ii) any claim that the Patent Rights infringe on a third
party’s patent.
 
 
11

--------------------------------------------------------------------------------

 
 
9.2  
Licensee Indemnity

 
Licensee shall indemnify, save and hold harmless Licensor and each of its
officers, directors, employees, agents and affiliates, and each of their
successors and assigns (collectively, the “Licensor Indemnified Parties”) from
and against any and all costs, losses, claims, liabilities, fines, penalties,
consequential damages (other than lost profits) whatsoever, including but not
limited to death or injury to person or damage to property, and expenses
(including interest which may be imposed in connection therewith, court costs
and actual attorneys’ and expert witness fees and disbursements of counsel)
(collectively, “Damages”) incurred in connection with, arising directly or
indirectly out of, resulting from or incident to any defect arising from the
modification, upgrade, service, repair or similar alteration to a Licensed
Product or Licensed Process.
 
9.3  
Indemnification Procedures

 
If a claim for Damages (a “Claim”) is to be made by a party entitled to
indemnification hereunder (an “Indemnified Party”) against the indemnifying
party (the “Indemnifying Party”), the Indemnified Party shall give written
notice (a “Claim Notice”) to the Indemnifying Party, which notice shall specify
whether the Claim arises as a result of a claim by a person against the
Indemnified Party (a “Third Party Claim”) or whether the Claim does not so arise
(a “Direct Claim”), and shall also specify (to the extent that the information
is available) the factual basis for the Claim and the amount of the Damages, if
known. If the Claim is a Third Party Claim, the Indemnified Party shall provide
the Claim Notice as soon as practicable after such party becomes aware of any
fact, condition or event which may give rise to Damages for which
indemnification may be sought under this Section 15. If any lawsuit or
enforcement action is filed against any Indemnified Party, written notice
thereof shall be given to the Indemnifying Party as promptly as practicable (and
in any event within 15 calendar days after the service of the citation or
summons). The failure of any Indemnified Party to give timely notice hereunder
shall not affect rights to indemnification hereunder, except to the extent that
the Indemnifying Party has been damaged by such failure.
 
10.  
General

 
10.1  
Entire Agreement

 
This Agreement contains the entire understanding between the parties concerning
the subject matter of the Agreement and supersedes all prior communications
between the parties.
 
Each party acknowledges that, except as expressly stated in this Agreement, that
party has not relied on any representation, warranty or undertaking of any kind
made by or on behalf of the other party in relation to the subject matter of
this Agreement.
 
10.2  
No Waiver

 
A failure, delay, relaxation or indulgence by a party in exercising any power or
right conferred on the party by this Agreement does not operate as a waiver of
the power or right.  A single or partial exercise of the power or right does not
preclude a further exercise of it or the exercise of any other power or right
under this Agreement.  A waiver of a breach does not operate as a waiver of any
other breach.
 
 
12

--------------------------------------------------------------------------------

 
 
10.3  
Severability

 
If any provision of this Agreement is or becomes wholly or partly invalid or
unenforceable then, from the date of the invalidity or unenforceability:
 
(a)  
if the offending provision can be read down to make it valid and enforceable
without materially changing its effect, it must be read down to the extent
necessary to achieve that result; and

 
(b)  
otherwise:

 
(i)  
the offending provision must be severed from this Agreement and the remaining
provisions will operate as if the severed provision had not been included;  and

 
(ii)  
the parties must negotiate in good faith to replace the severed provision with
one that is valid and enforceable and provides as near as possible the same
effect as the severed provision.

 
10.4  
Successors and Assigns

 
This Agreement binds and benefits the parties and their respective successors
and permitted assigns.
 
10.5  
No Variation

 
This Agreement cannot be amended or varied except in writing signed by the
parties.
 
10.6  
Costs

 
Each party must pay its own legal costs of and incidental to the preparation and
completion of this Agreement. If any action, suit, arbitration or other
proceeding is instituted to remedy, prevent or obtain relief from a default in
the performance by any party to this Agreement of its obligations under this
Agreement, the prevailing party shall recover all of such party’s attorneys’
fees incurred in each and every such action, suit, arbitration or other
proceeding, including any and all appeals or petitions therefrom. As used in
this Section, attorneys’ fees shall be deemed to mean the full and actual costs
of any legal services actually performed in connection with the matters involved
calculated on the basis of the usual fee charged by the attorney performing such
services and shall not be limited to “reasonable attorneys’ fees” as defined in
any statute or rule of court.
 
10.7  
Notices

 
Any notice or other communication to or by a party to this Agreement:
 
(a)  
may be given by personal service, post or facsimile;

 
 
13

--------------------------------------------------------------------------------

 
 
(b)  
must be in writing, legible and in English addressed as shown below:

 
(i)  
If to the Licensor:

 
Address:
4 Hercules St Surry Hills NSW 2010 Australia

 
Attention:
Peter Franks



(ii)  
If to the Licensee:

 
Address:
100 Smith Ranch Roach, Suite 124, San Rafael, CA 94903 USA

 
Attention:
President

 
 

or to any other address last notified by the party to the sender by notice given
in accordance with this clause;
 
(c)  
must be signed by an officer or under the common seal of the sender;

 
(d)  
is deemed to be given by the sender and received by the addressee:

 
(i)  
if delivered in person, when delivered to the addressee;

 
(ii)  
if delivered by commercial delivery service which provides for evidence of
receipt, when delivered to the addressee; and

 
(iii)  
if sent by email, on the date sent, provided that the recipient confirms receipt
in writing, by email or otherwise..

 
10.8  
No Adverse Construction

 
This Agreement is not to be construed to the disadvantage of a party because
that party was responsible for its preparation.
 
10.9  
Governing Law and Jurisdiction

 
This Agreement has been made and entered into in the State of California and
shall be construed in accordance with the laws of the State of California
without giving effect to the principles of conflicts of law thereof. The parties
submit to the exclusive jurisdiction of the Courts of the State of California in
respect of all matters or things arising out of this Agreement.
 
10.10  
No Partnership, etc

 
Nothing in this Agreement may be construed as creating a relationship of
partnership, of principal and agent or of trustee and beneficiary.
 
10.11  
Tax Cooperation

 
The parties shall mutually and reasonably cooperate to assist the other party to
claim any input tax credit or refund available in relation to any tax paid or
payable by the Licensee.
 
10.12  
Severability.

 
Whenever possible each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be or become prohibited or invalid under applicable law,
such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement.
 
10.13  
Captions.

 
The various captions of this Agreement are for reference only and shall not be
considered or referred to in resolving questions of interpretation of this
Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
10.14  
Judicial Interpretation.

 
Should any provision of this Agreement require judicial interpretation, it is
agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
person by reason of the rule of construction that a document is to be construed
more strictly against the person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Agreement.
 
10.15  
Unforeseen Circumstances

 
Neither party will be responsible for any failure to comply with the terms of
this Agreement (other than an obligation to pay money) where that failure is
unforeseen and due to causes beyond the control of that party.  These causes
include fire, storm, flood, earthquake, explosion, accident, war, rebellion,
insurrection, transportation embargoes, inability to secure raw materials and
acts of God.
 
10.16  
Publicity.

 
Neither party shall issue any public announcement regarding this Agreement, or
which contains the name of the other party, without giving prior reasonable
notice to the other party, and receiving written approval thereon; provided,
however, that (i) Licensee may withhold its approval in its sole and absolute
discretion and (ii) written approval of Licensee shall not be required for any
disclosures that are required or which counsel for Licensee advises are required
by applicable law, including without limitation Federal securities laws, in
which instance, Licensee shall so notify Licensor as reasonably promptly as
commercially possible.
 
10.17  
     Dispute Settlement

 
(a)  
In the event of any dispute, claim, question, or disagreement arising from or
relating to this agreement or the breach thereof, the parties shall use their
best efforts to settle the matter. To this effect, they shall consult and
negotiate with each other in good faith and, recognizing their mutual interests,
attempt to reach a just and equitable solution that is mutually satisfactory. If
they do not reach such solution within a period of 60days following notice of
the dispute by either party to the other, then, upon notice by either party to
the other, all disputes, claims, questions, or differences shall be finally
settled by arbitration administered by Judicial Arbitration and Mediation
Services, Inc. (“JAMS). If JAMS is not in existence, the arbitration shall be
administered by another neutral alternate dispute resolution (“ADR”) service
selected by the parties. Failing mutual agreement on a selection, neutral ADR
service shall be selected by any court of competent jurisdiction.

 
 
15

--------------------------------------------------------------------------------

 
 
(b)  
Any necessary Arbitration shall be held at Los Angeles, California. The number
of arbitrators shall be one, and (s)he shall be selected by the parties from a
panel of persons having experience with and knowledge of technology license
agreements. If the parties fail to agree on the selection, the arbitrator shall
be selected by JAMS, following the foregoing experience and knowledge standard.
The arbitration decision shall be made within 90-days of the filing of the
arbitration notice by the noticing party on the other party, and the arbitrator
shall agree to comply with this schedule before accepting appointment. However,
this time limit may be extended by agreement of the parties or by the arbitrator
if he deems necessary. The prevailing party will be entitled to an award of
reasonable attorneys’ fees and costs (including consultant and expert witness
fees) incurred in connection with the action, whether or the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.

 
(c)  
Notwithstanding the foregoing, either party may commence court proceedings in
respect of a dispute where (i) the party seeks injunctive relief in relation to
a dispute where failure to obtain relief would cause irreparable damage to the
party concerned; or (ii) following those procedures would mean that a limitation
period for a cause of action relevant to the issues in dispute will expire.

 
10.18  
     Multiple Counterpart Execution

 
This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument. Facsimile and PDF-scanned signatures shall be acceptable and be
considered to affirm assent to this Agreement.

 
 
16

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this License Agreement as of the
date set forth above.


 
Ioteq IP Pty Limited
ABN 58 088 887 914
in accordance with section 127(1) of the Corporations Act 2001:
 
 
 
______________________________ (____)
By: Jared Franks
CEO



 


 
Ioteq Inc., a Delaware corporation
 (____)
Walter Franz
Vice President



 

 
 
17

--------------------------------------------------------------------------------

 

Schedule 1:
 
SCHEDULE OF PATENTS/PATENT APPLICATIONS
IOTEQ IP PTY LTD
 
Title: Electrowinning Process And Method For Recovery Of Halogens
 
 
Country
Application/
Status
Renewal
 
Patent No.
           
Australia
2001272231
 
Granted
21/07/09
       
Canada
2,416,653
Under examination
21/07/09
 
 
Examiner’s report issued    
 
Response due 30/01/09    
 
Correspondence to follow
 
         
United States
Parent 10/333,464
 
Under Examination
         
Europe:
01951248.2
Under Examination
31/7/09
 
 
Response filed on the merits of
the case. Report to follow
Official action awaited from EPO
 
 
 
     
China
01814471.3
 
Granted
21/7/09
       
Japan
2002 – 513969
Under Examination
     
Exam report awaited
 
         
New Zealand
535078
 
Granted
21/7/08
       
Israel
153900
Under examination
N/A  
 
Information Statement filed
Examiner’s report awaited
 
 
 
     
India
960/KOLNP/2007
Filed as divisional
Examination requested
Examination report awaited
 
N/A
 
 
   
Indonesia
 
W-00200300346
Granted
18/05/09
       
Mexico
PA/a/2003/000615
Response filed to examiner’s report
N/A
 
  Under examination further examiner’s  
 
 
Report awaited or acceptance.
 
 



 
 
18

--------------------------------------------------------------------------------

 
 
Title: Iodoclean - Method of purification-

Improvement Methods And Processes For Iodine Disinfection

11.  
 

 
Country
Application/
Status
Renewal
 
Patent No.
           
Australia
[formerly 2002224545]
2007200755
 
Granted -
20/7/09
 
     
Canada
2,416,759
Under examination
20/07/09
    Exam Report Awaited
 
   
Information Statement filed
 
       
 
United States
7,033,509 B2
Granted
3 yrs:  25 April 2009
      7 yrs:  25 April 2013
     
   
11 years: 25 April 2017
 
 
     
Europe
01984328.3
Under Examination
Response filed to exam report
Further Official action awaited from EPO
31/07/09
     
 
     
 
China
01814348.2
Granted
20/7/09
       
 
     
Japan
2002-513827
Under Examination
N/A
   
Exam report awaited
 
 
 
     
New Zealand
523767
Granted
20th July 2008
20th July 2011
 
    20th July 2014
 
     
 
     
Israel
153883
Under examination
N/A
    First Response filed 11/08
 
   
Acceptance Notice awaited
 
 
 
     
Indonesia
W-00200300345
Under examination
N/A
   
Awaiting Acceptance
 
 
 
     
India
1343/KOLNP/2007
Under Examination
19/3/12
    Examination report awaited      
Information statement filed
 
 
 
     
Mexico
PA/a/2003/000612
Response to exam
N/A
 
  Report filed -  
 
 
Awaiting re examination
 
 

 
Notes:  N/A indicates that renewals are not applicable at this stage of the
prosecution of the application.


 
19

--------------------------------------------------------------------------------

 
 
IOTEQ IP Pty Ltd
Title: Water disinfecting system using a controller to regulate dosing

 
12.  
 

 
 
Country
Application/
Patent No.
Status
Renewal
       
Australia
2008902147
Filed
N/A    
Complete Specification due 1/5/09
Instructions required for completion
 
 

 
Notes:  N/A indicates that renewals are not applicable at this stage of the
prosecution of the application.
 
 
SCHEDULE OF TRADE MARKS/TRADE MARK APPLICATIONS
IOTEQ IP PTY LTD
November 2008
 


Country
No.
Class
Title
Renewal
         
Australia
875674
37, 42
IODOCLEAN
14/5/11
         
Australia
875675
5
BioMaxA
14/5/11
 
       
Australia
997249
37, 42
ISAN
9/4/14


 
 
20

--------------------------------------------------------------------------------

 

Schedule 2:
 
SCHEDULE OF TRADE AND SERVICE MARKS




TRADEMARK
TRADEMARK NUMBER
JURISDICTION
REGISTRATION DATE
CLASSES
Word: ISAN
997249
Australia
9 April 2004
37, 42
Word: BioMaxA
       
Word: BioResA
       



 
 
21

--------------------------------------------------------------------------------

 

Schedule 3:  Annual Fee / Royalty Fee
 
(a)  
In consideration for the grant of the License, Licensee shall pay to Licensor a
royalty (the “Royalty”) equal to five percent (5%) (the “Royalty Percent”) of
the “net ex works price” of all Licensed Products sold by the Licensee (minus
product returns). Royalty payments shall be made quarterly, within 30 days of
the end of the calendar quarter. The “net ex works price” means the gross
invoiced price of the Licensed Products sold, reduced by (i) usual arm's length
trade discounts, (ii) customs duties, transportation, and insurance charges (if
these items are included in the gross invoiced price), and (iii) the portion of
the gross price (net of any discounts) attributable to consulting and other
special services provided by Licensee to its customers (determined in accordance
with U.S. Generally Accepted Accounting principles applied on a consistent
basis).

 
(b)  
After Licensor has received cumulative payments under all IP license  agreements
totalling A$800,000, the Royalty Percent shall be reduced from five percent to
two and one-half percent (2-1/2%).

 
(c)  
If Licensee sub-licenses the IP or any portion of the IP to any other party,
Licensee shall pay Licensor a Royalty equal to sixty percent (60%) of all
consideration received by Licensee with regard to any such sub-license. Licensee
payments shall be made to Licensor within 30 calendar days following receipt
thereof by Licensee. After Licensor has received cumulative payments under all
IP license agreements totalling A$800,000, the Royalty percentage due Licensor
pursuant to this paragraph shall be reduced from sixty percent to thirty
percent.

 
(d)  
A minimum license fee of US$150,000 (One Hundred Fifty Thousand US Dollars)
shall be paid by the Licensee to the Licensor under this Agreement, during the
Term, for each calendar year. This minimum license fee shall be paid in monthly
instalments of US$12,500 (the “Monthly Royalty Minimum”), due on the first day
of each calendar month  and shall be credited against and thereby reduce the
Royalty otherwise payable  under  clauses (a), (b) and (c) above with respect to
the calendar year in which the minimum annual payment is due.

 
(e)  
Upon reasonable notice to Licensor, Licensee shall have the right to inspect and
audit the books and record of Licensee to verify compliance with the payment
terms above, the inspection/audit shall be at the sole cost of the Licensor.
However, if the inspection/audit discloses that Licensee owes more than ten
percent of the royalty fees originally calculated and paid, then Licensee shall
reimburse Licensor for all the reasonable costs incurred by Licensor in
conducting the inspection/audit, including professional fees.

 
(f)  
Late Payment Interest – If any Licensee payments due hereunder have not been
received by Licensor within ten (10) days of their due date hereunder, then
Licensee shall pay interest on the late payment at the rate of one-percent per
month from the original due date to the date payment is received by Licensor.



 
 
22

--------------------------------------------------------------------------------

 

Schedule 4
 
Existing agreements granting third parties rights in the IP:
 
1.  
Australian Distribution and License Agreement

 


 
 
23

--------------------------------------------------------------------------------

 


